
	

113 S401 IS: Incentivizing Offshore Wind Power Act
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 401
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Carper (for himself,
			 Ms. Collins, Mr. Coons, Mr.
			 Lautenberg, Mr. Whitehouse,
			 Mr. Brown, Mr.
			 Reed, Mr. King,
			 Mrs. Gillibrand,
			 Mr. Menendez, Mr. Cowan, Mr.
			 Cardin, and Ms. Warren)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  an investment tax credit related to the production of electricity from offshore
		  wind. 
	
	
		1.Short titleThis Act may be cited as the
			 Incentivizing Offshore Wind Power
			 Act.
		2.Qualifying offshore
			 wind facility credit
			(a)In
			 generalSection 46 of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 and at the end of paragraph (5),
				(2)by striking the
			 period at the end of paragraph (6) and inserting , and,
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(7)the qualifying
				offshore wind facility
				credit.
						.
				(b)Amount of
			 creditSubpart E of part IV of subchapter A of chapter 1 is
			 amended by inserting after section 48D the following new section:
				
					48E.Credit for
				offshore wind facilities
						(a)In
				generalFor purposes of section 46, the qualifying offshore wind
				facility credit for any taxable year is an amount equal to 30 percent of the
				qualified investment for such taxable year with respect to any qualifying
				offshore wind facility of the taxpayer.
						(b)Qualified
				investment
							(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of eligible property placed in service by the
				taxpayer during such taxable year which is part of a qualifying offshore wind
				facility.
							(2)Certain
				qualified progress expenditures rules made applicableRules
				similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect
				on the day before the enactment of the Revenue Reconciliation Act of 1990)
				shall apply for purposes of this section.
							(c)DefinitionsFor
				purposes of this section—
							(1)Qualifying
				offshore wind facility
								(A)In
				generalThe term qualifying offshore wind facility
				means an offshore facility using wind to produce electricity.
								(B)Offshore facilityThe term offshore facility
				means any facility located in the inland navigable waters of the United States,
				including the Great Lakes, or in the coastal waters of the United States,
				including the territorial seas of the United States, the exclusive economic
				zone of United States, and the outer Continental Shelf of the United
				States.
								(2)Eligible
				propertyThe term eligible property means any
				property—
								(A)which is—
									(i)tangible personal
				property, or
									(ii)other tangible
				property (not including a building or its structural components), but only if
				such property is used as an integral part of the qualifying offshore wind
				facility, and
									(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
								(d)Qualifying
				credit for offshore wind facilities program
							(1)Establishment
								(A)In
				generalNot later than 180 days after the date of the enactment
				of this section, the Secretary, in consultation with the Secretary of Energy
				and the Secretary of the Interior, shall establish a qualifying credit for
				offshore wind facilities program to consider and award certifications for
				qualified investments eligible for credits under this section to qualifying
				offshore wind facility sponsors.
								(B)LimitationThe
				total amount of megawatt capacity for offshore facilities with respect to which
				credits may be allocated under the program shall not exceed 3,000
				megawatts.
								(2)Certification
								(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application containing such information as the Secretary may
				require beginning on the date the Secretary establishes the program under
				paragraph (1).
								(B)Period of
				issuanceAn applicant which receives a certification shall have 5
				years from the date of issuance of the certification in order to place the
				facility in service and if such facility is not placed in service by that time
				period, then the certification shall no longer be valid.
								(3)Selection
				criteriaIn determining which qualifying offshore wind facilities
				to certify under this section, the Secretary shall—
								(A)take into
				consideration which facilities will be placed in service at the earliest date,
				and
								(B)take into account the technology of the
				facility that may lead to reduced industry and consumer costs or expand access
				to offshore wind.
								(4)Review,
				additional allocations, and reallocations
								(A)ReviewPeriodically,
				but not later than 4 years after the date of the enactment of this section, the
				Secretary shall review the credits allocated under this section as of the date
				of such review.
								(B)Additional
				allocations and reallocationsThe Secretary may make additional
				allocations and reallocations of credits under this section if the Secretary
				determines that—
									(i)the limitation
				under paragraph (1)(B) has not been attained at the time of the review,
				or
									(ii)scheduled
				placed-in-service dates of previously certified facilities have been
				significantly delayed and the Secretary determines the applicant will not meet
				the timeline pursuant to paragraph (2)(B).
									(C)Additional
				program for allocations and reallocationsIf the Secretary
				determines that credits under this section are available for further allocation
				or reallocation, but there is an insufficient quantity of qualifying
				applications for certification pending at the time of the review, the Secretary
				is authorized to conduct an additional program for applications for
				certification.
								(5)Disclosure of
				allocationsThe Secretary shall, upon making a certification
				under this subsection, publicly disclose the identity of the applicant and the
				amount of the credit with respect to such applicant.
							(e)Denial of
				double benefitA credit shall not be allowed under this section
				with respect to any facility if—
							(1)a credit has been allowed to such facility
				under section 45 for such taxable year or any prior taxable year,
							(2)a credit has been allowed with respect to
				such facility under section 46 by reason of section 48(a) or 48C(a) for such
				taxable or any preceding taxable year, or
							(3)a grant has been made with respect to such
				facility under section 1603 of the American Recovery and Reinvestment Act of
				2009.
							.
			(c)Conforming
			 amendments
				(1)Section
			 49(a)(1)(C) of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 and at the end of clause (v),
					(B)by striking the
			 period at the end of clause (vi) and inserting , and, and
					(C)by adding after
			 clause (vi) the following new clause:
						
							(vii)the basis of
				any property which is part of a qualifying offshore wind facility under section
				48E.
							.
					(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 48D the following new item:
					
						
							48E. Credit for offshore wind
				facilities.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			
